—Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered July 8, 1992, granting defendants’ motion to dismiss this defamation action for failure to state a cause of action, unanimously affirmed, without costs.
The IAS Court properly concluded that the statements at issue were not reasonably susceptible of a factual interpretation and, therefore, were not actionable. The dispositive inquiry in this State is whether a reasonable reader of a publication could have concluded that it was conveying facts about the plaintiff (Gross v New York Times Co., 82 NY2d 146). No reasonable reader of defendant Grizzard’s column could have concluded that he was actually stating that a patron of plaintiff’s hotel was at risk of catching Lyme Disease or that the hotel had a problem with "things” crawling in its beds. The column was a humorous commentary on the media’s preoccupation with the racial admissions policy of a country club hosting a golf tournament at a time when world peace was being threatened in Iraq. Continuing his theme, Grizzard ridiculed the frivolous nature of certain television advertisements that had replaced those withdrawn by major sponsors offended by the country club’s policy. He poked fun at, among other things, the likely quality of accommodations available in a Manhattan hotel for $50, mentioning the Milford Plaza name only because he was tired of repeatedly viewing that establishment’s television commercial. In this humorous context, his references to Lyme Disease and crawling "things” were merely satiric exaggerations. Concur — Carro, J. P., Wallach, Asch and Nardelli, JJ.